UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. ) Pro Elite, Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 74266D303 (CUSIP Number) February 21, 2008 (Date of Event Which Requires Filing of this Statement) Sumner M. Redstone National Amusements, Inc. 846 University Avenue Norwood, Massachusetts 02062 Telephone:(781) 461-1600 with a copy to: Louis J. Briskman, Esq. CBS Corporation 51 West 52nd Street New York, New York 10019 Telephone:(212) 975-4321 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following boxo. SCHEDULE 13D CUSIP No. 74266D303 Page2of 28 1 NAME OF REPORTING PERSONS Showtime Networks Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)£ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 12,766,668† 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 12,766,668† 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,766,668† 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.7% 14 TYPE OF REPORTING PERSON CO † Includes 500,000 shares of Common Stock that are expected to become vested on October 4,2008 upon exhibition of certain programming pursuant to Warrant #5 (as defined in Item 3 below). SCHEDULE 13D CUSIP No. 74266D303 Page3of 28 1 NAME OF REPORTING PERSONS CBS Operations Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)£ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 12,766,668† 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 12,766,668† 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,766,668† 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.7% 14 TYPE OF REPORTING PERSON CO † Includes 500,000 shares of Common Stock that are expected to become vestedon October 4, 2008 upon exhibition of certain programming pursuant to Warrant #5 (as defined in Item 3 below). SCHEDULE 13D CUSIP No. 74266D303 Page4of 28 1 NAME OF REPORTING PERSONS CBS Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)£ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 12,766,668† 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 12,766,668† 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,766,668† 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.7% 14 TYPE OF REPORTING PERSON CO † Includes 500,000 shares of Common Stock that are expected to become vestedon October 4, 2008 upon exhibition of certain programming pursuant to Warrant #5 (as defined in Item 3 below). SCHEDULE 13D CUSIP No. 74266D303 Page5of 28 1 NAME OF REPORTING PERSONS NAIRI, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)£ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 12,766,668† 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 12,766,668† 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,766,668† 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.7% 14 TYPE OF REPORTING PERSON CO † Includes 500,000 shares of Common Stock that are expected to become vested on October 4, 2008 upon exhibition of certain programming pursuant to Warrant #5 (as defined in Item 3 below). SCHEDULE 13D CUSIP No. 74266D303 Page6of 28 1 NAME OF REPORTING PERSONS National Amusements, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)£ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Maryland NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 12,766,668† 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 12,766,668† 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,766,668† 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.7% 14 TYPE OF REPORTING PERSON CO † Includes 500,000 shares of Common Stock that are expected to become vested on October 4, 2008 upon exhibition of certain programming pursuant to Warrant #5 (as defined in Item 3 below). SCHEDULE 13D CUSIP No. 74266D303 Page7of 28 1 NAME OF REPORTING PERSONS Sumner M. Redstone 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)£ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 12,766,668† 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 12,766,668† 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,766,668† 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES£ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14 TYPE OF REPORTING PERSON IN † Includes 500,000 shares of Common Stock that are expected to become vested on October 4, 2008 upon exhibition of certain programming pursuant to Warrant #5 (as defined in Item 3 below). Item 1.Security and Issuer The name of the issuer of the class of equity securities to which this statement relates is Pro Elite, Inc., a New Jersey corporation (the “Issuer”). The class of equity security to which this statement relates is the Issuer’s common stock, par value $0.0001 per share (“Common Stock”). The address of the Issuer’s principal executive offices is: Pro Elite, Inc. 12121 Wilshire Boulevard, Suite Los Angeles, CA90025 Item 2.Identity and Background This statement is being jointly filed by each of the following persons pursuant to Rule 13d-1(k) of the Securities and Exchange Commission (the “Commission”) pursuant to Section 13 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”):Showtime Networks Inc., a Delaware corporation (“Showtime”), CBS Operations Inc., a Delaware corporation (“CBS Operations”), CBS Corporation, a Delaware corporation (“CBS”), NAIRI, Inc., a Delaware corporation (“NAIRI”), National Amusements, Inc., a Maryland corporation (“NAI”), and Sumner M.
